          Case 1:19-cv-01408-RDB Document 7 Filed 12/06/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                    Baltimore Division

 GREEN APPLE GROCERY AND
 DELI, LLC
 2526 WASHINGTON BLVD
 BALTIMORE, MARYLAND 21230


 AND

 MALEK MOHAMED
 2526 WASHINGTON BLVD                            Civil Case No.:1:19-cv-01408-RDB
 BALTIMORE, MARYLAND 21230

       APPELLANTS’

 V.

 UNITED STATES DEPARTMENT OF
 AGRICULTURE; C/O SONNY
 PERDUE, in his official capacity as
 Secretary of the United States Department
 of Agriculture

       APPELLEE


 APPELLANTS’ AMENDED COMPLAINT AND REQUEST FOR JUDICIAL REVIEW
              PURSUANT TO 7 U.S.C. § 2023 AND 7 CFR § 279.7

       NOW COMES, Green Apple Grocery And Deli, LLC, Malek Mohamed (the “Appellants’,

collectively), by and through their attorneys, JESSIE LYONS CRAWFORD and THE LAW OFFICES OF

JESSIE LYONS CRAWFORD, LLC, moves this Court for Judicial Review of a Final Agency Decision

permanently disqualifying Appellant from the Supplemental Nutrition Program (“SNAP”) by the

Food and Nutrition Services (“FNS”) of the United States Department of Agriculture (“USDA”),

and for reasons state:




                                             1
     Case 1:19-cv-01408-RDB Document 7 Filed 12/06/19 Page 2 of 6



                                     PARTIES

1. The Appellant, Green Apple Grocery and Deli, LLC (“Green”) is a Maryland Limited

     Liability Company, that all times relevant herein, conducts business in the State of

     Maryland. In addition, Green, was authorized to accept SNAP benefits from

     consumers.

2.    The Appellant, Malek Mohamed (“Mr. Mohamed”), is a resident of the State of

     Maryland. At all times relevant herein, Mr. Mohamed is a member of Green, and is

     duly authorized to proceed on behalf of Green.

3. The United States Department Agriculture and Sonny Perdue, (“Appellees’”) is an

     agency of the United States. At all times relevant herein, Appellees’ were responsible

     for administrating the SNAP program by FNS.

                                 JURISDICTION

4. Pursuant to 7 U.S.C. 2023(a)13 and 7 CFR 297.7, the Appellants’ asserts this claim

     against the United States of America seeking judicial review of the Final Notice of

     Determination/Final Agency Decision rendered by the USDA on September 25, 2018.

                                     COUNT I

5. Appellant hereby incorporates the above-referenced paragraphs as if restated herein

     for reference.

6. On April 2, 2019, USDA, acting as an agency of the United States rendered a Final

     Agency Decision (“FAD”) affirming a Permanent Disqualification upon Appellants’’

     from participation as an authorized retailed in the Supplemental Nutrition Assistance

     Program (“SNAP”), rendered by FNS Retailers Operation Division based on alleged

     violations of 7 U.S.C. §2021 and 7 CFR 271.2.



                                          2
  Case 1:19-cv-01408-RDB Document 7 Filed 12/06/19 Page 3 of 6



7. Appellant contends that the evidence does not support/establish that any of the

   predicate acts supporting the Permanent Disqualification were for the benefit of the

   Appellants’, or participated in by Appellants’, and the evidence is not sufficient to

   support Appellants’ Permanent Disqualification under 7 CFR 2021.

8. Appellees did not have a proper basis for withdrawing Appellant’s authorization.

9. A preponderance of the evidence that Appellees considered in issuing the FAD did not

   support its decision to permanently disqualify Appellants’.

10. Appellees improperly shifted the burden of proof to Appellants’ to disprove that it is a

   restaurant in violation of the Food and Nutrition Act and FNS's SNAP regulations.

11. Appellees decision to permanently disqualify Appellants’ SNAP authorization was

   invalid, unreasonable, arbitrary and capricious, and unsupported by the administrative

   record and all other evidence available to it.

12. Appellees withdrawal of Appellants’ SNAP authorization was not rationally related to

   any legitimate governmental interest.

13. Withdrawal of Appellants SNAP authorization is inconsistent with Congressional

   intent in enacting the Food and Nutrition Act of 2008.

14. Appellees withdrawal of Appellants’ SNAP authorization represents agency action

   beyond the scope of authority granted by Congress to FNS when it delegated power to

   promulgate and enforce reasonable regulations in the Food and Nutrition Act of 2008.

15. Appellees, in issuing the FAD, relied upon records and other information in FNS's

   possession which were never provided to Appellants’.

16. The FAD was not based upon any declarations or affidavits from a USDA or FNS

   official, employee, or contractor whose identity was disclosed to Appellants’.



                                         3
             Case 1:19-cv-01408-RDB Document 7 Filed 12/06/19 Page 4 of 6



       17. The FAD is FNS's final administrative determination related to the withdrawal of

             Appellants’ SNAP authorization.

       18. The FAD is subject to judicial review and a trial de novo pursuant to 7 U.S.C.

             §§2023(a)(13), (15).

       19. Judicial reviews pursuant to 7 U.S.C. §§2023(a) are not governed by the Administrative

             Procedure Act and the evidence is not limited to the administrative record prepared by

             FNS.

       20. The FAD was based on an arbitrary and capricious interpretation of the Food and

             Nutrition Act of 2008 and FNS's SNAP regulations.

       21. FNS withdrew Appellants’ SNAP authorization in violation of the Food and Nutrition

             Act of 2008 and FNS's SNAP regulations.

       22. FNS's withdrawal of Appellants’ SNAP authorization was premised upon an erroneous,

             unsupportable, and arbitrary and capricious interpretation of 7 C.F.R. §278.1.

       23. In issuing the FAD, FNS acted arbitrarily and capriciously by failing to consider all

             information submitted by or related to Appellants’.

       24. Appellants’ respectfully requests a de novo review of FNS's FAD which affirmed the

             withdrawal of its SNAP authorization.

       WHEREFORE, Appellants' respectfully requests that this Court, after conducting a de

novo review of the FAD, enter judgment in its favor and against the United States, and issue an

Order granting the following relief:

       (a)      Reversing the FAD;

       (b)      Vacating FNS's Initial Determination;




                                                  4
             Case 1:19-cv-01408-RDB Document 7 Filed 12/06/19 Page 5 of 6



       (c)      Preliminarily enjoining FNS from withdrawing Appellants’ authorization to

participate in SNAP during the pendency of this action;

       (d)      Permanently enjoining FNS from withdrawing Appellants’ authorization to

participate in SNAP based upon the Initial Determination and/or the FAD;

       (e)      Awarding Appellants’ an amount equal to its reasonable attorneys' fees and costs,

including pursuant to the Equal Access to Justice Act; and

       (f)      Such other and further relief as the Court may deem just and proper.

                                             COUNT II

       25. Appellants’ hereby incorporates the above-referenced paragraphs as if restated herein

             for reference.

       26. Appellees’, United States, through its agent USDA, in its Final Agency Decision,

             affirming a Permanent Disqualification upon the Appellants’, denied Appellants’

             eligibility for a civil money penalty in lieu of Permanent Disqualification which is

             authorized pursuant to 7 CFR 278.6(i).

       27. Appellants’ contends that the evidence presented is sufficient to support its eligibility

             for a civil penalty in lieu of Permanent Disqualification.

       28. The Permanent Disqualification in lieu of a civil money penalty was arbitrary and

             capricious.

       WHEREFORE, Appellants’ respectfully request that thus Honorable Court reverse the

final agency decision and for such other and further relief as may be deemed just and proper.

                                               Respectfully Submitted,

                                               /s/ Jessie Lyons Crawford
                                               _______________________________
                                               JESSIE LYONS CRAWFORD, Esq.
                                               COUNSEL FOR PLAINTIFF


                                                   5
Case 1:19-cv-01408-RDB Document 7 Filed 12/06/19 Page 6 of 6



                           Federal Bar No.: 25247
                           THE LAW OFFICES OF JESSIE LYONS CRAWFORD, LLC
                           2601 Maryland Avenue
                           Baltimore, Maryland 21218
                           410-662-1230 F: 410-662-1238
                           E. attorneyjlcrawford@verizon.net




                             6
